 

SOUTHERN DISTRICT OF MISS

IN THE UNITED STATES DISTRICT COURT FILED

ISSIPPI

 

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION NOV 2 1 2019

 

 

 

ARTHUR JOHNSTON
UNITED STATES OF AMERICA BY

Vv.

 

 

DEPUTY

 

CRIMINAL NO. 2:19cr28-KS-MTP

THOMAS EDWARD STURDAVANT, M. D.

AGREED PRELIMINARY ORDER OF FORFEITURE

Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

THOMAS EDWARD STURDAVANT, M. D., by and with the consent of his attorney, and

the UNITED STATES OF AMERICA (hereinafter “Government”), THOMAS EDWARD

STURDAVANT, M. D., agrees that the following findings are correct, and further agrees with

the adjudications made herein. Accordingly, the Court finds as follows:

1.

The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been
apprised of such by his attorney and by this Court; and he has freely and voluntarily, with
knowledge of the consequences, entered into a Plea Agreement and Plea Supplement
with the Government to forfeit such property.

The Defendant has agreed to the entry of a forfeiture money judgement in the amount of
$160,000.00, which is the value of any property which constitutes or is derived from,

a
directly or indirectly, the gross proceeds traceable to commission of Count One ‘of the

“Bn Ad etm pet

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).
The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture money

judgement in the amount of $160,000.00 at, and as a part of, the sentencing

proceeding. The Defendant does hereby waive such requirement and the requirement

 
that the forfeiture be made a part of the sentence as ordered by the Court in the document

entitled, “Judgment in a Criminal Case.” The Defendant and his attorney further agree

that the Court should enter this Order immediately, and agree that the forfeiture ordered

hereunder will be a part of the sentence of the Court regardless whether ordered at that

proceeding and/or whether attached as a part of the said “Judgment in a Criminal Case.”

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a.

A forfeiture money judgement in the amount of $160,000.00 is entered against the
Defendant.

The Court has determined, based on the Defendant’s Plea Agreement and Plea
Supplement, that the following property is subject to forfeiture pursuant to 18
U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), that the Defendant had an interest
in such property and that the Government has established the requisite nexus
between such property and such offenses.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(0}(1):

Any person, other than the above named Defendant, asserting a legal interest in

the subject property may, within thirty days of the final publication of notice or
receipt of notice, whichever is earlier, petition the court for a hearing without a
jury to adjudicate the validity of his alleged interest in the subject property, and
for an amendment of the Order of Forfeiture, pursuant to 31 US, § 853(n).
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), this Preliminary Order of Forfeiture
shall become final as to the Defendant at the time of sentencing [or before
sentencing if the Defendant consents] and shall be made part of the sentence and
included in the judgment. If no third party files a timely claim, this order shall
become the Final Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).
Any petition filed by a third party asserting an interest in the subject property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature
and extent of the petitioner’s right, title, or interest in the subject property, the
time and circumstances of the petitioner’s acquisition of the right, title or interest
in the subject property, any additional facts supporting the petitioner’s claim, and
the relief sought.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

The United States shall have clear title to the subject property following the
Court’s disposition of all third-party interests, or, if none, following the expiration
of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third party

petitions.
The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

ft

 

 

 

SO ORDERED AND ADJUDGED this day of N perl 2019.
_ STATES DISTRICT JUDGE
AGREED:
Kot p
| MAA, \ Aal
KATHLYTN WAN BUSKIRK

Assistant United States Attorney

Ga

THOMAS EDWARD STURDAVANT, M-D.___
Defendant

 

SCOTT JOSEPH SCHWARTZ
Attorney for Defendant
